DETCHEMENDY V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-268-CR





JOSEPH DETCHEMENDY, III	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------





FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY





------------



MEMORANDUM OPINION
(footnote: 1) ON PERMANENT 

ABATEMENT OF APPEAL



------------

Appellant Joseph Detchemendy, III has died.  Appellant perfected this appeal on July 11, 2005.  On September 29, 2005, we received a “verification of birth/death facts” from the secretary of the City of Lewisville confirming that Appellant died on or about July 16, 2005. 

The death of an appellant during the pendency of an appeal deprives this court of jurisdiction.  
Molitor v. State
, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate disposition is permanent abatement of the appeal.  
See
 
Tex. R. App. P
. 7.1(a)(2).  It is therefore ordered, adjudged, and decreed that the appeal is permanently abated.

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  December 8, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.